Citation Nr: 0822905	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  98-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a dental 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2005. A transcript is 
associated with the file.  

The claim has been before the Board on a previous occasion 
and was remanded in December 2005 for compliance with the 
duties to notify and assist found in 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2007) and 38 C.F.R. §§ 3.159 (2007).  
All required actions have been taken.  At the time of that 
December 2005 remand, the Board also issued decisions denying 
service connection for numerous disabilities and granted 
service connection for residual of a right hip laceration.  
The sole issue that remains in appellate status is whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a dental condition.  

The veteran recently submitted a statement wherein he raised 
additional issues that could be construed as claims for 
service connection and an application to reopen other claims.  
The Board refers this matter to the RO for clarification and 
any indicated development.
  

FINDINGS OF FACT

1.  An unappealed RO decision in April 1960 denied the 
veteran's original claim for service connection for residuals 
of dental trauma.

2.  The veteran has presented evidence which was not 
originally considered by agency decision-makers prior to the 
April 1960 rating decision, but this evidence is either 
cumulative or redundant and does not bear substantially or 
directly on the issue of entitlement to service connection 
for residuals of dental trauma.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
dental trauma.  38 U.S.C.A. §§ 1131, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a) (2001), 3.303, 3.381 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2002, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2005 remand, the Board noted that the 
notice requirements set forth by judicial precedent, 
specifically regarding the need to submit new and material 
evidence, had not been satisfied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).   A remedial VA letter was dispatched to 
cure this defect, and subsequent readjudication of the claim 
occurred, curing any defect as to the timing of this notice 
and rebutting any presumed prejudice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The veteran was specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against reopening of the previously denied claim.  
That is, the timing defect did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
veteran.  The service medical records are in the file.  There 
is no duty to provide the veteran with a VA dental 
examination or dental opinion absent the receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4) (C)(iii).  All 
documents submitted by the veteran are either duplicative or 
redundant, there is no credible evidence that corroborates 
the veteran's claim of in-service dental trauma, and his 
assertion of such an injury was considered by the RO in its 
previous unappealed decision.  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Applicable Legal Criteria - New and Material Evidence

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

According to regulations in effect for claims filed prior to 
August 29, 2001 (as in this case), new and material evidence 
is defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Applicable Legal Criteria - Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

With a chronic disease shown as such in service, so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, supra.  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Alternatively, a nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis 

The veteran was denied service connection for residuals of 
dental trauma in an April 1960 rating decision on the basis 
that there was no evidence showing that the claimed dental 
trauma occurred.  The veteran did not appeal this decision 
and it became final within a year of notification.  

The veteran has submitted voluminous amounts of evidence 
since the initial denial, and has been informed of the need 
to submit new and material evidence in order to support his 
claim.  It is apparent upon review, however, that evidence 
received since the initial denial in 1960, while new as it 
was not of record in 1960, is not material, in that it does 
not serve to corroborate the veteran's claim of dental trauma 
during his military service in the U.S. Navy.  

Specifically, the Board notes that the veteran has submitted 
several copies of his service medical records which are 
duplicative and not new.  In addition, there are several lay 
statements which purport to show a nexus between a current 
dental disability and claimed in-service dental trauma dated 
decades after the alleged injury.  There is, however, no 
evidence presented which corroborates the veteran's claim of 
a dental injury during service and the veteran's assertion of 
such trauma was made prior to the unappealed RO decision in 
1960.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  Of note, the 
Board acknowledges that some disabilities, by their nature, 
are capable of lay observation so that lay testimony of their 
occurrence can be utilized.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, aside from the fact that such an assertion is 
redundant of the earlier contention, the Board notes that the 
separation examination, while revealing two missing teeth, 
did not show any findings that were attributed to a dental 
injury.  There is indication of facial trauma as service 
connection is in effect for scars in the left cheek and right 
frontal region.  See RO decision in April 2004.  The issue 
here, however, is dental trauma.  An April 1960 RO dental 
rating action specifically ruled out such trauma and again, 
there is no mention of an injury that involved the teeth, 
mandible or maxilla on the report of the separation 
examination.  It is pertinent to note that, as the veteran 
did not serve in combat, the provisions of 38 U.S.C.A. § 1154 
are not applicable, which would give rise to a presumption of 
the claimed dental injury.  Nothing submitted since the final 
1960 RO decision serves as evidence to corroborate the 
claimed in-service dental injury.  The Board notes that the 
veteran first reported being struck in the teeth shortly 
after service; however, no dental trauma was found upon 
examination of the service records.  Subsequent evidence only 
serves a redundant function as it reiterates the 
unsubstantiated claim of receiving a blow to the teeth during 
service.  As the record contains only the veteran's 
unsubstantiated description of the incident, there is no 
material evidence of record, and the claim to reopen must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of dental 
trauma is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


